Exhibit 10.14
First Interstate BancSystem, Inc. 2006 Equity Compensation Plan
Restricted Stock Grant Agreement
PARTICIPANT:
 
DATE OF GRANT:
 
This Restricted Stock Grant Agreement (“Agreement”) is made and entered into as
of the date specified above between First Interstate BancSystem, Inc., a Montana
corporation (the “Company”), and the above named Participant, an employee of the
Company.
The Company and Participant agree as follows:

1.   Precedence of Plan. This Agreement is subject to and shall be construed in
accordance with the terms and conditions of the First Interstate BancSystem,
Inc. 2006 Equity Compensation Plan (the “Plan”), as now or hereinafter in
effect. Any capitalized terms that are used in this Agreement without being
defined and that are defined in the Plan shall have the meaning specified in the
Plan.   2.   Grant of Restricted Stock Benefit. Participant is hereby granted a
Restricted Stock Benefit of                     shares of Common Stock (the
“Shares”).   3.   Vesting.

  a.   Performance Vesting. The Restricted Stock Benefit shall vest on
December 31, 2011 (the “Vesting Date”) based on the ratio of the Company’s
average three-year return on assets (“ROA”) as compared to the SNL Index of
Commercial Banks valued between $4B and $12B (the “SNL Index”), rounded to the
nearest whole percentage:

  i.   If the ratio of the Company’s ROA to the SNL Index is less than 61%, 0%
of the Restricted Stock Benefit will vest on the Vesting Date. As of the Vesting
Date, the Shares shall be forfeited to the Company.     ii.   If the ratio of
the Company’s ROA to the SNL Index is greater than or equal to 61% and less than
71%, 75% of the Restricted Stock Benefit will vest on the Vesting Date.     iii.
  If the ratio of the Company’s ROA to the SNL Index is greater than or equal to
71% and less than 81%, 100% of the Restricted Stock Benefit will vest on the
Vesting Date.     iv.   If the ratio of the Company’s ROA to the SNL Index is
greater than or equal to 81% and less than 91%, 100% of the Restricted Stock
Benefit will vest on the Vesting Date. In addition, Participant shall be issued
______ additional shares of Common Stock (15% of the original amount of this
Restricted Stock Award) as of the Vesting Date.

        Restricted Stock Grant Agreement   1

 



--------------------------------------------------------------------------------



 



  v.   If the ratio of the Company’s ROA to the SNL Index is 91% or greater,
100% of the Restricted Stock Benefit will vest on the Vesting Date. In addition,
Participant shall be issued ______ additional shares of Common Stock (25% of the
original amount of this Restricted Stock Award) as of the Vesting Date.

  b.   Death of Participant. Upon the death of the Participant, 100% of the
Restricted Stock Benefit shall vest and become exercisable (unless previously
forfeited).     c.   Dissolution or Change in Control. As provided in the Plan,
if FIBS is Dissolved or if FIBS is a party to a merger, reorganization, or
consolidation in which FIBS is not the surviving corporation (a “Change in
Control”), 100% of the Restricted Stock Benefit shall vest and become
exercisable (unless previously forfeited).

4.   Unvested Shares Subject to Forfeiture. In the event that Participant
terminates service with the Company for any reason prior to the Vesting Date,
including disability, voluntary or involuntary termination of employment, any
unvested portion of the Shares shall be forfeited to the Company as of the date
of termination of service.   5.   Stock Register and Certificates. The Shares
shall be recorded in the stock register of the Company in the name of
Participant. A stock certificate or certificates representing the Shares shall
be registered in the name of Participant, but such certificates shall remain in
the custody of the Company. Participant shall deposit with the Company a Stock
Assignment Separate from Certificate in the form attached below as Exhibit A,
endorsed in blank, so as to permit retransfer to the Company of all or a portion
of the Shares that shall be forfeited or otherwise not become vested in
accordance with the Plan and this Agreement.   6.   Rights with Respect to
Shares. Participant shall have the right to vote the Shares (to the extent of
the voting rights of said Shares, if any), to receive and retain all regular
cash dividends and such other distributions as the Board of Directors of the
Company may, in its discretion, designate, pay or distribute on such Shares, and
to exercise all other rights, powers and privileges of a holder of Common Stock
with respect to such Shares, except as set forth in this Agreement and the Plan.
      Notwithstanding the foregoing, Participant shall not have the right to
vote any additional shares of Common Stock that may be awardable under paragraph
3(a)(iv) or (v) (“Additional Shares”), unless and until such Additional Shares
are awarded on the Vesting Date. In addition, Participant shall not, with
respect to Additional Shares, have the right to exercise any other rights,
powers and privileges of a holder of Common Stock with respect to the Additional
Shares, except as specifically set forth in this Agreement and the Plan.      
With respect to the Additional Shares, any regular cash dividends and such other
distributions as the Board of Directors of the Company may, in its discretion,
designate, pay or distribute on such Additional Shares from the Date of Grant
until the Vesting Date shall be paid to Participant as deferred compensation on
the Vesting Date, but only to the extent Participant is actually issued
Additional Shares on the Vesting Date.

        Restricted Stock Grant Agreement   2

 



--------------------------------------------------------------------------------



 



7.   Responsibility for Taxes. Participant may complete and file with the
Internal Revenue Service an election in substantially the form attached hereto
as Exhibit B pursuant to Section 83(b) of the Internal Revenue Code (“Code”) to
be taxed currently on the fair market value of the Shares, without regard to the
vesting restrictions set forth in this Agreement. Participant shall be
responsible for all taxes associated with the acceptance of the Restricted Stock
Benefit, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).   8.  
Shareholders’ Agreement. Coincident with the vesting of the Shares and as a
condition precedent to the Company’s obligation to deliver the Shares to
Participant, Participant shall execute and deliver to the Company Participant’s
agreement to be bound by the terms of the current form of applicable
Shareholder’s Agreement utilized by the Company.   9.   General Provisions.

  a.   Withholding. Participant shall reimburse the Company, in cash, by
certified or bank cashier’s check, or any other form of legal payment permitted
by the Company for any federal, state or local taxes required by law to be
withheld with respect to the vesting of the Shares. The Company shall have the
right to deduct from any salary or other payments to be made to Participant any
federal, state or local taxes required by law to be so withheld. The Company’s
obligation to deliver a certificate to Participant representing the Shares upon
vesting of the Shares is subject to the payment by Participant of any applicable
federal, state and local withholding tax.     b.   Receipt of Plan. By entering
into this Agreement, Participant acknowledges (i) that he or she has received
and read a copy of the Plan and (ii) that this Agreement is subject to and shall
be construed in accordance with the terms and conditions of the Plan, as now or
hereinafter in effect.     c.   Legends. Certificates representing the Shares
prior to vesting shall contain the following legend or a legend similar thereto:

      THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO
THE PROVISIONS OF THE COMPANY’S 2006 EQUITY COMPENSATION PLAN AND AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER WHEREBY THE TRANSFER IN ANY MANNER
OF SUCH SHARES OF STOCK OR ANY INTEREST THEREIN IS RESTRICTED AND THE SHARES OF
STOCK ARE SUBJECT TO FORFEITURE. A COPY OF SAID PLAN AND SAID AGREEMENT MAY BE
INSPECTED AT THE PRINCIPAL OFFICE OF THE COMPANY.

      Certificates may also contain such other legends and transfer restrictions
as the Company shall deem reasonably necessary or desirable, including, without
limitation, legends restricting transfer of the Common Stock until there has
been compliance with federal and state securities laws.

        Restricted Stock Grant Agreement   3

 



--------------------------------------------------------------------------------



 



  d.   Not an Employment Contract. This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation on the part of Participant to remain in the Service of the
Company, or of the Company to continue Participant in the Service of the
Company.     e.   Specific Enforcement. Because of the unique value of the
Shares, in addition to any other remedies that the Company may have upon the
breach of the agreements contained herein, the obligations of Participant shall
be specifically enforceable.     f.   Costs of Enforcement. In any action at law
or in equity to enforce any of the provisions or rights under this Agreement,
the unsuccessful party of such litigation, as determined by any court of
competent jurisdiction in a final judgment or decree, shall pay the successful
party or parties all costs, expenses and reasonable attorneys’ fees incurred
therein by such party or parties (including without limitation such costs,
expenses and fees on any appeals), and if such successful party shall recover
judgment in any action or proceeding, such costs, expenses and attorneys’ fees
shall be included as part of the judgment.     g.   Further Action. The parties
agree to execute such further instruments and to take such further action as
reasonably may be necessary to carry out the intent of this Agreement.     h.  
Interpretation. The interpretations and constructions of any provision of and
determinations on any question arising under the Plan or this Agreement shall be
made by the Company, and all such interpretations, constructions and
determinations shall be final and conclusive as to all parties. This Agreement,
as issued pursuant to the Plan, constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations and understandings. The invalidity
or unenforceability of any provision hereof shall in no way affect the validity
or enforceability of any other provision hereof. This Agreement may be executed
in counterparts, all of which shall be deemed to be one and the same instrument,
and it shall be sufficient for each party to have executed at least one, but not
necessarily the same, counterpart. The headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement in any way.     i.   Assignment. This Agreement shall be
binding upon the parties and their respective legal representatives,
beneficiaries, successors and assigns.     j.   Notices. All notices or other
communications that are required to be given or may be given to either party
pursuant to the terms of this Agreement shall be in writing and shall be
delivered personally or by registered or certified mail, postage prepaid, to the
address of the parties as set forth following the signature of such party.
Notice shall be deemed given on the date of delivery in the case of personal
delivery or on the delivery or refusal date as specified on the return receipt
in the case of registered or certified mail. Either party may change its

        Restricted Stock Grant Agreement   4

 



--------------------------------------------------------------------------------



 



      address for such communications by giving notice thereof to the other
party in conformity with this section.     k.   Governing Law; Venue. This
Agreement and the rights and obligations of the parties hereto shall be governed
by and construed in accordance with the laws of the State of Montana. The
parties agree that any action brought by either party to interpret or enforce
any provision of the Plan or this Agreement shall be brought in, and each party
agrees to, and does hereby, submit to the jurisdiction and venue of, the
appropriate state or federal court for the district of Montana.   IN WITNESS
WHEREOF, the Company, by a duly authorized officer of the Company, and
Participant have executed this Agreement on ____________, effective as of the
date of grant.

         
FIRST INTERSTATE BANCSYSTEM, INC.
  PARTICIPANT    
 
       
By:
 
 

 
Signature    
Title:
 
 

 
Print Name    
 
       
<Street Address>
  Address:
 
   
<City, ST Zip>
       
 
 
 
   

        Restricted Stock Grant Agreement   5

 



--------------------------------------------------------------------------------



 



Exhibit A
Stock Assignment Separate From Certificate
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
First Interstate BancSystem, Inc., a Montana corporation (the “Company”)
__________________(_________) shares of Common Stock of the Company, standing in
the undersigned’s name on the books of said corporation represented by
Certificate No. _________, and does hereby irrevocably constitute and appoint
the Secretary of the Company as attorney to transfer the said stock on the books
of the said corporation with full power of substitution in the premises.

         
Dated:
 
 
 
Signature    
 
       
 
 
 
Print Name    

 
Stock Assignment Separate from Certificate

 



--------------------------------------------------------------------------------



 



Exhibit B
Election to Include Value of Restricted Property in Gross Income
Pursuant to Section 83(b) of the Internal Revenue Code
This election form is to be filed with the IRS Service Center with which the
Participant files his or her return. It should be mailed “Certified Mail” and
postmarked by the post office to establish proof of timely filing. Timely filing
requires such mailing to occur within thirty (30) days following the date of the
grant. One copy must be provided to the Company and one copy must be filed with
the Participant’s tax return for the taxable year of exercise. Participant may
also wish to determine the relevant state tax procedure for the state in which
Participant resides.
Pursuant to the Restricted Stock Grant Agreement entered into by and between the
undersigned Participant and First Interstate BancSystem, Inc., a Montana
corporation (the “Company”), as of ____________, 20___ (the “Award Agreement”),
Participant has acquired ___shares of Common Stock of the Company (the “Shares”)
which are subject to a substantial risk of forfeiture under the Award Agreement.
Participant desires to make an election to have the Shares taxed under the
provisions of Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”) at the time Participant acquired the Shares.
Therefore, pursuant to Code Section 83(b) and Treasury
Regulation Section 1.83-2, Participant hereby makes an election to report as
taxable income in __________ [YEAR] the Shares’ fair market value on
________________ [DATE], the date on which Participant acquired the Shares (or
any subsequent date that may be determined to be the date of transfer for
purposes of the Code).
The following information is supplied in accordance with Treasury
Regulation Section 1.83-2(e):

1.   The name, address and social security number of Participant:
 

 
 

2.   A description of the property with respect to which the election is being
made:       Shares of Common Stock of First Interstate BancSystem, Inc., a
Montana corporation.   3.   The date on which the property was transferred:
                    .       The taxable year for which such election is made:
Calendar Year                     .   4.   The restrictions to which the
property is subject:       The Shares are subject to forfeiture to the Company
for no consideration should Participant’s employment with the Company terminate
or should other specified events occur. Shares vest only upon the passage of
time. Upon any transfer by Participant, the Shares will be subject to the same
restrictions.

 
Section 83(b) Election

 



--------------------------------------------------------------------------------



 



5.   The fair market value on                     , 20     , of the property
with respect to which the election is being made, determined without regard to
any lapse restrictions: $                    .   6.   The amount paid for such
property: $                    .   7.   A copy of this election has been
furnished to the Secretary of the Company pursuant to Treasury Regulations
Section 1.83-2(e)(7).

     
 
 
 
Signature
 
  Print Name:
 
 
   
 
 
 
Date

 
Section 83(b) Election

 